DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
            Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16493696 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the values for diameter and refrigeration capacity may differ, the mere reduction to practice of selecting design load (i.e., designing for capacity and diameter) is not a patentable distinction. Further, the mere substitution of one refrigerant for another is an obvious modification in order to achieve desired temperature ranges and chemical stability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Domyo et al. (U.S. PG Pub No.: 2003/0089124 A1), hereinafter referred to as Domyo et al. ‘124, in view of KANG et al. (U.S. PG Pub No.: 2018/0371591 A1), hereinafter referred to as KANG et al. ‘591, further in view of Maziasz et al. (U.S. PG Pub No.: 2006/0266439 A1), hereinafter referred to as Maziasz et al. ‘439.

Regarding claim 1, Domyo et al. ‘124 disclose an air conditioner (1) comprising: an outdoor unit (16) comprising a compressor (11), an outdoor heat exchanger (13), and a main expansion device (14), wherein a 5refrigerant (R32/R125) is circulated by a refrigerant pipe (10) configured to connect the compressor, the outdoor heat exchanger, and the main expansion device, an indoor unit (17) comprising an indoor heat exchanger (15) {as shown in Fig. 1: ¶¶ [0049] and [0067-0068]}; and a connection pipe (31/32) configured to connect the outdoor 10unit and the indoor unit, wherein the air conditioner has a cooling capability between 23 kW and 35 kW, wherein a mixed refrigerant containing R32 of 50% or more is used as the refrigerant {see ¶¶ [0033] and [0042]}.
However, Domyo et al. ‘124 fail to disclose the limitation of  15wherein the refrigerant pipe comprises a ductile stainless-steel pipe having a delta ferrite matrix structure of 1% or less on a basis of a grain area.  
KANG et al. ‘591 teach: the concept of the refrigerant pipe comprises a ductile stainless-steel pipe having a ferrite matrix structure of 1% or less on a basis of a grain area {see Figs. 2 and 4: ¶¶ [0001], [0009-0011], [0013-0015], [0050], [0054] and [0062], wherein a bendable stainless-steel pipe constitutes a ductile stainless-steel pipe}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Domyo et al. ‘124 pipe by the pipe of KANG et al. ‘591 so as to include the use a ductile stainless-steel pipe, in order to facilitate easy bend and wrinkle resistance {KANK et al. ‘591 - ¶¶ [0001] and [0018]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Domyo et al. ‘124 in view of KANG et al. ‘591 to obtain the invention as specified in claim 1.

Maziasz et al. ‘439 teach: the concept of the ductile stainless-steel pipe having a delta ferrite matrix structure of 1% {see Figs. 1a and 2a: ¶¶ [0007], [0009] and [0026], wherein 0.1% of delta ferrite 10 constitutes the ductile stainless-steel having a delta ferrite matrix structure of 1% or less on a basis of a grain area}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Domyo et al. ‘124 as modified by KANG et al. ‘591 in view of  Maziasz et al. ‘439 to include the use the ductile stainless-steel pipe having a delta ferrite matrix structure of 1%, in order to facilitate improved strength and ductility of the pipe {Maziasz et al. ‘439 - ¶ [0009]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Domyo et al. ‘124 as modified by KANG et al. ‘591 in view of Maziasz et al. ‘439 to obtain the invention as specified in claim 1.

Regarding claim 3, the combination of Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439 disclose the air conditioner according to claim 1, Domyo et al. ‘124 as modified by KANG et al. ‘591 in view of  Maziasz et al. ‘439 disclose the limitation of wherein the ductile stainless steel pipe has an austenite matrix structure and an average diameter of 30 µm to 60 µm {as shown in Fig. 1a: ¶ [0026]}, and  Domyo et al. ‘124 in view of KANG et al. ‘591 further disclose the limitation of 25wherein an American Society for Testing and Material (ASTM) grain size No. of the ductile stainless steel pipe is 5.0 to 7.0 {as shown in Fig. 4: ¶¶ [0009], [0015] and [0050]}.  

Regarding claim 4, the combination of Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439 disclose the air conditioner according to claim 1, Domyo et al. ‘124 disclose wherein 30the refrigerant pipe comprises a suction pipe (23) configured to US_Active\114510104\V-16566 guide suction of the refrigerant 

 5 Regarding claim 5, the combination of Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439 disclose the air conditioner according to claim 1, Domyo et al. ‘124 disclose wherein the refrigerant pipe comprises a discharge pipe (26) configured to guide discharge of the refrigerant from the compressor, and wherein the discharge pipe has an outer diameter of 15.88 mm and a maximum inner diameter of 15.06 mm {as shown in Fig. 7}.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439, as applied to claim 1 above, further in view of Taira (U.S. Patent No.: 6,591,631 B1), hereinafter referred to as Taira ‘631.

Regarding claim 2, the combination of Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439 disclose the air conditioner according to claim 1, except the limitation of wherein 20a filling amount of the refrigerant is 7.7 kg. 
Taira ‘631 teaches: the concept for determining a filling amount of the refrigerant is 7.7 kg. {see Col 3, lines 26-37, wherein a filling amount of the refrigerant is 7.7 kg. for the cooling capability between 23kW and 35kW is predictable by a filling range of 0.84kg to 0.45kg per kW}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Domyo et al. ‘124 as modified by KANG et al. ‘591 and Maziasz et al. ‘439 in view of Taira ‘631 to include a filling amount of the refrigerant is 7.7 kg, in order to enables achievement of high COP  {Taira ‘631 – Col 2, lines 34-41}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Domyo et al. ‘124 as .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439, as applied to claim 1 above, further in view of Okamoto et al. (U.S. PG Pub No.: 2012/0024008 A1), hereinafter referred to as Okamoto et al. ‘008.

Regarding claim 6, the combination of Domyo et al. ‘124, KANG et al. ‘591 and Maziasz et al. ‘439 disclose the air conditioner according to claim 1, except the limitation of wherein the compressor is an inverter scroll compressor.
Okamoto et al. ‘008 teach: the concept of the compressor (100) is an inverter scroll compressor {see ¶ [0022]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Domyo et al. ‘124 compressor by the compressor of Okamoto et al. ‘008 so as to include the use of an inverter scroll compressor, in order to facilitate adjustment of the compressor frequency {Okamoto et al. ‘008 - ¶¶ [0022-0023]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Domyo et al. ‘124 in view of Okamoto et al. ‘008 to obtain the invention as specified in claim 6.

Conclusion
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3152934 A to LULA REMUS A et al.
US 7021069 B2 to Taira; Shigeharu.
US 20130174949 A1 to Hatano; Masaharu et al.
US 20130004883 A1 to Miura; Harumatu et al.
US 20150275344 A1 to Katsuragi; Susumu et al.
US 20120034126 A1 to Nylof; Lars et al.
US 20080292489 A1 to BRADY M P et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/16/2022